[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           February 28, 2006
                              No. 05-11734
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                 D. C. Docket No. 04-00113-CR-T-17-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARTHA SANCHEZ-RESTREPO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (February 28, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     After pleading guilty, Martha Sanchez-Restrepo appeals her 262-month
concurrent sentences for: (1) conspiracy to import one kilogram or more of heroin,

in violation of 21 U.S.C. §§ 952(a), 960(a)(1) and (b)(1)(A), and 963;

(2) knowingly importing one kilogram or more of heroin, in violation of 21 U.S.C.

§§ 952(a), and 960(a)(1) and (b)(1)(A); (3) conspiracy to possess with intent to

distribute one kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A)(i), and 846; and (4) possession with intent to distribute one kilogram

or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(i). After

review, we affirm.1

       On appeal, Sanchez-Restrepo argues that the district court erred in holding

her accountable for 10,145.1 grams of heroin because she did not admit to that

drug amount and that amount was not specified in the indictment. However,

Sanchez-Restrepo admitted that she was responsible for that amount of drugs by

not objecting to that amount in the PSI or at sentencing. See United States v.

Shelton, 400 F.3d 1325, 1330 (11 th Cir. 2005) (defendant’s failure to object at

sentencing to PSI’s fact statements about relevant conduct constitutes admission to

facts in PSI). Thus, the district court properly calculated the defendant’s

guidelines range as 262 to 327 months.


       1
         Sanchez-Restrepo argues for the first time on appeal that her trial attorney was
constitutionally ineffective. However, given the state of the record, we decline to address the
defendant’s ineffective-assistance-of-counsel claim on direct appeal. See Massaro v. United
States, 538 U.S. 500, 504-05,123 U.S. 1690, 1694 (2003).

                                                 2
       Alternatively, Sanchez-Restrepo was sentenced under an advisory guidelines

system post-United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). This

Court has concluded that when the district court applies the guidelines in an

advisory manner, it does not violate a defendant’s Sixth Amendment right to apply

extra-verdict enhancements under a preponderance-of-the-evidence standard.

United States v. Chau, 426 F.3d 1318, 1323-24 (11 th Cir. 2005); United States v.

Rodriguez, 398 F.3d 1291, 1301 (11 th Cir. 2005). Consequently, the district court

properly determined, under a preponderance-of-the-evidence standard, that

Sanchez-Restrepo was responsible for over ten kilograms of heroin.2

       AFFIRMED.




       2
         The defendant also claims that her 262-month sentence constitutes cruel and unusual
punishment, in violation of the Eighth Amendment. We reject this argument as meritless.
Sanchez-Restrepo also summarily asserts that she “would adopt (and has repeated some of) the
favorable arguments of at least the co-defendants/co-appellants.” By rule of this Court, parties
wishing to adopt portions of other parties’ briefs “shall include a statement describing in detail
which briefs and which portions of those briefs are adopted.” 11th Cir. R. 28-1(f). However,
Sanchez-Restrepo does not specify or describe in any way which parties’ arguments she purports
to adopt. Consequently, we conclude that Sanchez-Restrepo has failed to properly “adopt” any
of her co-defendants’ arguments.

                                                3